Stow, C. J.,
dissenting. While I approve in the main of the rulings of the circuit court in this case, I cannot sanction the refusing of the prisoner his peremptory challenge of the petit juror.
I have always supposed, and such has been my whole observation and experience, that the right on the part of the prisoner, of peremptory challenge in capital cases, within the prescribed number, existed until the actual swearing of the juror. I have seen this right often exercised, even after the oath had been partly administered, and I have never known it disputed. The very swearing, in such cases, of jurors separately, and the last solemn admonition, juror, look upon the prisoner! prisoner, look upon the. juror! I suppose are intended to .call the prisoner’s attention, at the last moment, to the person of his trier, and to give him an opportunity, to the last, of excluding an objectionable one. The court of appeals of Virginia, a tribunal second to none in our country for ability, have with entire unanimity decided the question, in a case precisely similar to the one at bar, and have allowed the challenge. Commonwealth v. Hendricks, 5 Leigh, 709. We have been referred, however, to the syllabus of a Connecticut case, the report not being here, which indicates a different ruling. I never like to receive a reporter’s memorandum for the decision of a court, and I very much doubt whether the supreme court of Connecticut ever made the decision represented. If, *499however, it has, I prefer that of Virginia as being the more correct exposition of tbe old practice. And that practice, I take it, is to control. The trial by jury, as it existed of old, is the trial by jury secured by our national and state constitutions. It is not granted by these instruments ; it is more — it is secured. It is no American invention. Our fathers brought it with them to this country more than two centuries ago, and, by making it a part of the constitution, they intended to perpetuate it for their posterity, and neither legislatures nor courts have any power to infringe even the least of its privileges. And I think it becomes us to be particularly cautious on this subject, in capital cases, at a time when a sensitive, but in my opinion a mistaken, humanity, has succeeded in abolishing the death penalty in several states, and is constantly assailing our own legislature for the same purpose.
In my opinion the refusing to allow the prisoner his peremptory challenge was erroneous, and for this reason I am in favor of granting a new trial.
Conviction affirmed.